Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplin*661ary rule that prohibits inmates from drug use after two SYVA tests performed on a sample of petitioner’s urine tested positive for the presence of cannabinoids. In our view, the misbehavior report, the positive test results and the testimony of a technician from the SYVA negating the possibility of a false positive result in testing for cannabinoids, provide substantial evidence supporting the charge of drug use (see, Matter of Smart v Goord, 266 AD2d 606, 607). We have considered petitioner’s remaining claims, including his assertion that he was denied the opportunity to defend himself, and find that they are either without merit or unpreserved for our review.
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.